Citation Nr: 1333880	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2011, the Board remanded the appellant's claim in order to provide her a hearing before the Board.  In April 2012, the appellant testified at a hearing before the Board.  The Board remanded the Veteran's claim for additional development in November 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claim can be reached.  

The Board remanded the appellant's claim in November 2012 to obtain the Veteran's service personnel records, to submit a request to the Joint Services Records Research Center (JSRRC) to verify whether the Veteran was likely exposures to herbicides or asbestos during his active service, to obtain private medical records and inform the appellant of any unsuccessful efforts, and to obtain a VA etiological opinion.  

The Veteran's service separation document shows that his military occupation specialty (MOS) was wheeled vehicle mechanic.  

The Veteran's certificate of death shows that the immediate cause of death was respiratory failure with underlying interstitial pulmonary fibrosis.  Other contributing factors were renal failure, ischemic heart disease, peripheral vascular disease, systemic and pulmonary hypertension, and diabetes mellitus.

In a January 2013 letter, the Appeals Management Center requested that the appellant complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the Veteran's private providers J. Korducki, M.D., of the Franciscan Skemp Mayo Health System and J. Cavaness, M.D.  

The Appeal Management Center submitted letters to Dr. Korducki and Dr. Cavaness in June and July 2013 requesting the Veteran's private medical records.  

In a response dated June 2013 and received by the Appeals Management Center in July 2013, the Mayo Clinic Health System responded to the request for records and indicated that records for Dr. Cavaness were not available because the request did not include the signature page from the VA Form 4142.  The response also indicated that a Patient Authorization Form was included and should be completed and returned in order to obtain the records.  

It does not appear that any response was received with regard to the records for Dr. Korducki.  However, it is unclear whether the signature page was included with those requests.  Moreover, it does not appear that any further requests including the information requested by the Mayo Clinic Health System on behalf of Dr. Cavaness were made by the Appeals Management Center.  Consequently, additional requests for the medical records from Dr. Cavaness and Dr. Korducki including the necessary medical releases should be made.  An updated authorization to release those records will be needed.

In July 2013, a VA etiological opinion was obtained.  The VA physician who conducted the records review and rendered the opinion noted that a DA Form 20, Enlisted Qualification Record showed that the Veteran had a civilian occupation as an automobile mechanic helper, employed for fifty-five months prior to enlistment.  The examiner concluded that the Veteran's pulmonary fibrosis was less likely than not caused, aggravated, or as a result of the Veteran's active service, to include claimed exposure to asbestos from vehicle brakes therein.  The examiner noted that the Veteran's risk of exposure to asbestos, if any, would likely be greater from the Veteran's pre-enlistment employment for fifty-five months than from thirteen plus months as a wheeled vehicle mechanic.  The examiner also opined that it was less likely than not that the Veteran's diabetes was caused by or as a result of the claimed residual exposure to herbicide exposure from working on vehicles that were used in Vietnam or due to a pancreatic injury the Veteran sustained during an automobile accident during service.  

In August 2013, the appellant submitted a statement from [redacted], R.N., B.S.N., M.S., the Veteran's sister.  Ms. [redacted] indicated that she had thirty-three years of nursing experience in various fields including critical and cardiac care, occupational health, and as a nurse manager for VA.  She noted that the premise of the July VA physician's opinion was flawed because as the Veteran's sister she was in a position to know that the Veteran was in fact employed as an automobile mechanic helper for only five months prior to service rather than the noted fifty-five months listed on the DA Form 20.  She reported that the Veteran would have been only thirteen years old at the time of his initial employment based on the incorrect notation on the DA Form 20.  Ms. [redacted] reported that it was her opinion that the Veteran's diabetes mellitus went undiagnosed during service following injuries sustained during a Jeep accident in service.  She also indicated that while the VA physician indicated that the Veteran had thirteen plus months of service as a wheeled vehicle repairman, in fact he served in that capacity for thirty-two months and therefore it is more likely than not that the Veteran was exposed to asbestos and metal shavings during service.  

In light of Ms. [redacted] report that the Veteran had only five months of pre-enlistment work as an auto mechanic helper rather than the reported fifty-five months and the fact that he served for three years as a wheel vehicle repairman, the Board finds that another etiological opinion should be obtained because the previous opinion relied upon an inaccurate factual background due to the discrepancy in the records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she complete additional VA Forms 4142, Authorization and Consent to Release Medical Information for Dr. Korducki and Dr. Cavaness.  Then, request the Veteran's medical records from Dr. Korducki and Dr. Cavaness.  If the records are not obtained, inform the appellant and provide her the opportunity to submit the records.

2.  Then, schedule a VA medical doctor with appropriate expertise to review the claims file and determine whether pulmonary fibrosis or diabetes mellitus were caused or aggravated by any aspect of the Veteran's active service.  The claims folder should be reviewed by the physician and that review should be noted in the examination report.  The examiner should provide the rationale for the opinions provided with citation to relevant medical findings.  The examiner should reconcile any opinion offered with all other evidence of record, including a May 2012 private opinion, June 2010 and July 2010 private opinions, a July 2013 VA medical opinion, and Internet-based and other research in the claims file relating to asbestos and pulmonary fibrosis.  The examiner should acknowledge and discuss any lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically be advised that the Veteran served as an automobile mechanic helper prior to service for only five months rather than the 55 months reported on the DA Form 20.  Additionally, the examiner should consider the Veteran's MOS of wheeled vehicle repairman for three years rather than thirteen months.  The examiner should provide the following information:

(a)  State whether it is at least as likely as not (50 percent probability or greater) that the pulmonary fibrosis that caused or contributed to the Veteran's death was caused by or due to his active service, to include as a result of his duties as a wheeled vehicle mechanic or claimed exposure to asbestos from brakes from that occupation during service.  

(b)  State whether it is at least as likely as not (50 percent probability or greater) that the diabetes mellitus that caused or contributed to the Veteran's death was caused by or due to any aspect of his active service, including as due to claimed residual herbicide exposure from working on vehicles that were used in Vietnam, or due to a claimed pancreatic injury resulting from an automobile accident in service. 

3.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

